DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14, 16, 19-21, 24, 25 and 28-36 are allowable. The restriction requirement between the groups and species, as set forth in the Office action mailed on 03/13/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/13/2017 is withdrawn.  Claims 19 and 20, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
--19. (Currently Amended) The device of claim 14, wherein the magnetocaloric material comprises a capacitor comprising a pyroelectric material.--

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coolant system” in claims 25 and 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Allowable Subject Matter
Claims 14, 16, 19-21, 24, 25 and 28-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or fairly render obvious the invention provided by independent claims. The closest prior art is considered to be Aspden (US 5,376,184). Aspden teaches a cooling device comprising: a side to be cooled (17) comprising: a magnetocaloric material (the ferromagnetic material of 17, See col. 17, lines 11-20; fig. 15-18) configured to absorb thermal energy from a heat source (heat from device 17) and generate a changing magnetic field using the absorbed thermal energy to inductively couple to a coil [22, 19] (see col. 17, line 28 to col. 18, line 30; col. 18, line 38-66) on a side where heat is dissipated, spaced away from the side to be cooled (see fig. 19), comprising: a load resistor (19) electrically coupled to the coil (19, 22), the load resistor (19) configured to dissipate thermal energy (See col. 18, lines 31-37; fig. 19); a power supply (21) electrically connected with the coil (col. 17, lines 28-51; fig. 19) and a controller (24) configured to modulate the power supply (See fig. 19; col. 18, lines 31- 37). The prior art, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitations wherein “a magnetocaloric material configured to absorb thermal energy from a heat source and generate a changing magnetic field using the absorbed thermal energy to inductively couple, using a first coil, to a second coil on the side where heat is dissipated, and a first switch between the magnetocaloric material and the first coil” as recited in claims 14 and 28. Therefore, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763